Exhibit 10.22

 

[TRUMP HOTELS & CASINO RESORTS, INC. LETTERHEAD]

 

April 17, 2000

 

John P. Burke

[ADDRESS]

 

Dear Mr. Burke:

 

This letter will serve to confirm our understanding and agreement pursuant to
which Trump Hotels & Casino Resorts, Inc. (“THCR”), Trump Hotels & Casino
Resorts Holdings, L.P. (“Holdings”), and Trump Atlantic City Associates
(“TACA”), (THCR, Holdings and TACA collectively referred to as “Trump”) have
agreed to employ you, and you have agreed to be employed by Trump commencing as
of May 1, 2000, and expiring December 31, 2001 (“Expiration Date”), unless
terminated earlier pursuant to Paragraph 12 or 13 hereof:

 

1. You shall be employed by Trump in the capacity of Executive Vice President
and Corporate Treasurer to perform such duties as are commonly attendant upon
such offices and shall report directly to THCR’s Chief Executive Officer.

 

2. During the term of this Agreement, you shall be paid an annual base salary at
a rate not less than your current salary, payable periodically in accordance
with Trump’s regular payroll practices.

 

3. During each year of your employment with Trump, you shall be eligible to
receive a bonus in an amount determined in the sole and absolute discretion of
Trump’s Chairman based upon the performance and profitability of Trump.

 

4. You shall be afforded coverage under Trump’s employee insurance programs in
such form and at such levels as Trump, in its sole and absolute discretion, may
hereafter elect to provide for similarly situated executives.

 

5.      a. You shall be entitled to participate in Trump’s executive benefit
programs in such form and at such levels as Trump, in its sole and absolute
discretion, may hereafter elect to provide similarly situated executives.

 



--------------------------------------------------------------------------------

John P. Burke

April 17, 2000

Page Two

 

  b. You shall also have free use of hotel valet and laundry services and
executive comping privileges at such levels, if any, as Trump in its sole and
absolute discretion, shall establish from time to time for similarly situated
executives.

 

6. You agree that until the Expiration Date and so long as Trump continues to
pay your salary as provided herein, you shall not accept employment, either as
an employee, consultant or independent contractor, with any other casino hotel
located in Atlantic City, New Jersey. You acknowledge and agree that this
restrictive covenant is reasonable as to duration, terms and geographical area
and that the same is necessary to protect the legitimate interests of Trump,
imposes no undue hardship on you and is not injurious to the public.

 

7. You hereby agree that throughout the term of this Agreement you shall devote
your full time, attention and efforts to Trump’s business and shall not,
directly or indirectly, work for, consult with or otherwise engage in any other
activities of a business nature for any other person or entity, without Trump’s
prior written consent. You will promptly communicate to Trump, in writing when
requested, and marketing strategies, technical designs and concepts, and other
ideas pertaining to Trump’s business which are conceived or developed by you,
alone or with others, at any time (during or after business hours) while you are
employed by Trump. You acknowledge that all of those ideas will be Trump’s
exclusive property. You agree to sign any documents which Trump deems necessary
to confirm its ownership of those ideas, and you agree to otherwise cooperate
with Trump in order to allow Trump to take full advantage of those ideas.

 

8. You acknowledge that you have access to information which is proprietary and
confidential to Trump. This information includes, but is not limited to, (1) the
identity of customers and prospects, (2) names, addresses and phone numbers of
individual contacts, (3) pricing policies, marketing strategies, product
strategies and methods of operation, and (4) expansion plans, management
policies and other business strategies and policies. You acknowledge and
understand that this information must be maintained in strict confidence in
order for Trump to protect its business and its competitive position in the
marketplace. Accordingly, both during and after termination of your employment,
you agree that you will not disclose any of this information for any purpose or
remove materials containing this information from Trump’s premises. Upon
termination of your employment, you will immediately return to Trump all
correspondence files, business card files, customer and prospect lists, price
books, technical data, notes and other materials which contain any of this
information, and you will not retain copies of those materials.

 



--------------------------------------------------------------------------------

John P. Burke

April 17, 2000

Page Three

 

9. You represent to Trump that there are no restrictions or agreements to which
you are a party which would be violated by our execution of this Agreement and
your employment hereunder.

 

10. You hereby agree to comply with all of the rules, regulations, policies
and/or procedures adopted by Trump during the term of this Agreement, as well as
all applicable state, federal and local laws, regulations and ordinances.

 

11. You hereby represent that you presently hold the New Jersey Casino Control
Commission (“Commission”) license required in connection with your employment
hereunder and will take appropriate steps to renew said license in a timely
manner.

 

12. Prior to the Expiration Date, Trump may terminate your employment hereunder
only under the following circumstances (herein referred to as “Cause”):

 

  (i) Upon revocation by the Commission of your casino key employee license and
the exhaustion of all appeals therefrom, or in the absence of an appeal, the
exhaustion of any appeal period from such action;

 

  (ii) Your conviction of a crime under the law of any jurisdiction which
constitutes a disqualifying crime described in N.J.S.A. 5:12-86;

 

  (iii) You shall become permanently disabled and unable to perform the
essential functions of your position;

 

  (iv) You die; or

 

  (v) Any breach by you of your duty of trust to Trump, such as theft by you
from Trump or fraud committed by you upon Trump.

 

In the event of a termination pursuant to this paragraph, Trump shall pay to you
your compensation under Section 2 hereof earned to the date of termination and
shall have no further liability or obligation to you under this Agreement.

 



--------------------------------------------------------------------------------

John P. Burke

April 17, 2000

Page Four

 

13. You may terminate this Agreement upon written notice to Trump at any time
following a Change of Control, which termination shall be effective on the
thirtieth day after such notice. For purposes of this Paragraph, a Change in
Control means (i) the acquisition of Trump or over thirty-five (35%) percent of
THCR’s common stock or equivalent limited partnership interests by an unrelated
entity, or (ii) the sale or long-term lease of all or substantially all of the
assets of Trump. In the event of a termination pursuant to this Paragraph, you
will receive in a lump sum payment the full amount of the unpaid compensation
payable pursuant to Paragraph 2 hereof through the Expiration Date and the
restrictions contained in Paragraph 6 hereof shall be null and void.

 

14. Trump shall indemnify, defend and hold you harmless, including the payment
of reasonable attorney fees, if Trump does not directly provide your defense,
from and against any and all claims made by anyone, including, but not limited
to, a corporate entity, company, other employee, agent, patron or member of the
general public with respect to any claim which asserts as a basis, any acts,
omissions or other circumstances involving the performance of your employment
duties hereunder unless such claim is based upon your gross negligence or any
willful and/or wanton act.

 

15. You represent that you are a citizen of the United States or that you
possess the proper visa and/or work permits necessary to perform your functions
hereunder.

 

16. You acknowledge that it would be extremely difficult to measure the damages
that might result from any breach by you of your promises in Sections 6, 7, and
8 of the Employment Contract and that a breach may cause irreparable injury to
Trump which could not be compensated by money damages. Accordingly, Trump will
be entitled to enforce this Employment Contract by obtaining a court order
prohibiting you (and any others involved) from breaching this Agreement. If a
court decides that any part of this Agreement is too broad, the court may limit
that part and enforce it as limited.

 

17. This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey and in any lawsuit involving this Agreement, I
consent to the jurisdiction and venue of any state or federal court located in
New Jersey. This Agreement represents the entire agreement between the parties,
superceding all previous agreements, including the January 15, 1998 letter
agreement, and may not be modified, amended, extended or renewed without the
written agreement of both parties.

 



--------------------------------------------------------------------------------

John P. Burke

April 17, 2000

Page Five

 

If the foregoing correctly sets forth our understanding, kindly sign and return
to me the duplicate copy of this letter enclosed herewith.

 

Very truly yours,

TRUMP HOTELS & CASINO RESORTS, INC.

TRUMP HOTELS & CASINO RESORTS HOLDINGS, L.P.

By:

 

Trump Hotels & Casino Resorts, Inc.

General Partner

And

TRUMP ATLANTIC CITY ASSOCIATES

By:

 

Trump Atlantic City Holding, Inc.

General Partner

 

       

Agreed and Consented to:

BY:  

/s/    ROBERT M. PICKUS

      /s/    JOHN P. BURKE    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

ROBERT M. PICKUS

Executive Vice President

     

JOHN P. BURKE

           

May 17, 2000        

--------------------------------------------------------------------------------

           

Date

 